

115 S2453 IS: Ensuring the Value of the 340B Program Act of 2018
U.S. Senate
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2453IN THE SENATE OF THE UNITED STATESFebruary 27, 2018Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to require hospitals to provide the Secretary with
			 information on the hospital's acquisition
			 costs for 340B drugs and the total revenues received by the hospital for
			 such drugs.
	
 1.Short titleThis Act may be cited as the Ensuring the Value of the 340B Program Act of 2018. 2.Medicare requirement for hospitals regarding 340B drug information (a)In generalSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—
 (1)in subparagraph (X), by striking and at the end;
 (2)in subparagraph (Y), by striking the period at the end and inserting , and; and
 (3)by inserting after subparagraph (Y), the following new subparagraph:
					
 (Z)in the case of a hospital that is a covered entity under subsection (a)(4) of section 340B of the Public Health Service Act, to include in any cost report submitted to the Secretary under this title information on—
 (i)the aggregate acquisition costs of the hospital for drugs acquired during the period covered by such cost report and for which the hospital received a discount under such section 340B; and
 (ii)the aggregate revenues the hospital received from all payors for such drugs, dis­ag­gre­gated by insurance status (including the Medicare program, the Medicaid program, the Children's Health Insurance Program, private health insurance, and uninsured)..
 (b)Effective dateThe amendments made by subsection (a) shall apply to contracts entered into or renewed on or after the date of the enactment of this Act.